Exhibit 10.1




$95,000,000 AGGREGATE PRINCIPAL AMOUNT*

Spartan Stores, Inc.

3.375% CONVERTIBLE SENIOR NOTES DUE 2027

Purchase Agreement

dated May 23, 2007















_________________________________
* Plus an additional $15,000,000 aggregate principal amount of Notes pursuant to
an option granted to the Initial Purchasers.


--------------------------------------------------------------------------------




Purchase Agreement



May 23, 2007


BANC OF AMERICA SECURITIES LLC
BEAR, STEARNS & CO. INC.
     As Representatives of the several Initial Purchasers

c/o Banc of America Securities LLC
9 West 57th Street
New York, New York  10019


Ladies and Gentlemen:

          Spartan Stores, Inc., a Michigan corporation (the "Company"), proposes
to issue and sell to the several purchasers named in Schedule A (the "Initial
Purchasers") $95,000,000 in aggregate principal amount of its 3.375% Convertible
Senior Notes due May 15, 2027 (the "Firm Notes"). In addition, the Company has
granted to the Initial Purchasers an option to purchase up to an additional
$15,000,000 in aggregate principal amount of its 3.375% Convertible Senior Notes
due May 15, 2027 (the "Optional Notes" and, together with the Firm Notes, the
"Notes"). Banc of America Securities LLC ("BAS," and in its capacity as a
representative of the Initial Purchasers, the "Representative") and Bear,
Stearns & Co. Inc. have agreed to act as representatives of the several Initial
Purchasers in connection with the offering and sale of the Notes. To the extent
that there are no Initial Purchasers listed on Schedule A other than BAS and
Bear, Stearns & Co. Inc., the term "Initial Purchasers" as used herein shall
mean BAS and Bear, Stearns & Co. Inc. as Initial Purchasers.

          The Notes will be convertible on the terms, and subject to the
conditions, set forth in the indenture (the "Indenture") to be entered into
between the Company and The Bank of New York Trust Company, N.A., as trustee
(the "Trustee"), on the Closing Date (as defined herein). As used herein,
"Conversion Shares" means the shares of common stock, no par value, of the
Company (the "Common Stock") that may be received by the holders of the Notes
upon conversion of the Notes pursuant to the terms of the Notes.

          The Notes will be offered and sold to the Initial Purchasers without
being registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the "Commission")
thereunder (the "Securities Act"), in reliance upon an exemption therefrom.

          Holders of the Notes (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a Resale
Registration Rights Agreement, dated the Closing Date, between the Company and
the Initial Purchasers (the "Registration Rights Agreement"), pursuant to which
the Company will agree to file or have on file with the Commission a shelf
registration statement pursuant to Rule 415 under the Securities Act (the
"Registration Statement") covering the resale of the Notes and the Conversion
Shares. This


1

--------------------------------------------------------------------------------


Agreement, the Indenture, the Notes and the Registration Rights Agreement are
referred to herein collectively as the "Operative Documents."

          The Company understands that the Initial Purchasers propose to make an
offering of the Notes on the terms and in the manner set forth herein and in the
Disclosure Package (as defined below), including the Preliminary Offering
Memorandum (as defined below), and the Final Offering Memorandum (as defined
below) and agrees that the Initial Purchasers may resell, subject to the
conditions set forth herein, all or a portion of the Notes to purchasers (the
"Subsequent Purchasers") at any time after the date of this Agreement.

          The Company has prepared an offering memorandum, dated the date
hereof, setting forth information concerning the Company, the Indenture, the
Notes, the Registration Rights Agreement and the Common Stock, in form and
substance reasonably satisfactory to the Initial Purchasers. As used in this
Agreement, "Offering Memorandum" means, collectively, the Preliminary Offering
Memorandum dated May 22, 2007 (the "Preliminary Offering Memorandum") and the
offering memorandum dated the date hereof (the "Final Offering Memorandum"),
each as then amended or supplemented by the Company. As used herein, each of the
terms "Disclosure Package", "Offering Memorandum", "Preliminary Offering        
  Memorandum" and "Final Offering Memorandum" shall include in each case the
documents incorporated or deemed to be incorporated by reference therein.

          The Company hereby confirms its agreements with the Initial Purchasers
as follows:

          Section 1.  Representations, Warranties and Covenants of the Company.

          The Company hereby represents, warrants and covenants to each Initial
Purchaser as follows:

          (a)  No Registration. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 6 and their compliance
with the agreements set forth therein, it is not necessary, in connection with
the issuance and sale of the Notes to the Initial Purchasers, the offer, resale
and delivery of the Notes by the Initial Purchasers to Subsequent Purchasers and
the conversion of the Notes into Conversion Shares, in each case in the manner
contemplated by this Agreement, the Indenture, the Disclosure Package and the
Offering Memorandum, to register the Notes or the Conversion Shares under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended (the "Trust Indenture Act").

          (b)  No Integration. None of the Company or any of its subsidiaries
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any "security" (as defined in the
Securities Act) that is or will be integrated with the sale of the Notes or the
Conversion Shares in a manner that would require registration under the
Securities Act of the Notes or the Conversion Shares.

          (c)  Rule 144A. No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Notes are listed on any
national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), or quoted on an automated
inter-dealer quotation system.



2

--------------------------------------------------------------------------------




          (d)  Exclusive Agreement. The Company has not paid or agreed to pay to
any person any compensation for soliciting another person to purchase any Notes
(except as contemplated in this Agreement).

          (e)  Offering Memorandum. The Company hereby confirms that it has
authorized the use of the Disclosure Package, including the Preliminary Offering
Memorandum, and the Final Offering Memorandum in connection with the offer and
sale of the Notes by the Initial Purchasers. Each document, if any, filed or to
be filed pursuant to the Exchange Act and incorporated by reference in the
Disclosure Package or the Final Offering Memorandum complied when it was filed,
or will comply when it is filed, as the case may be, in all material respects
with the Exchange Act and the rules and regulations of the Commission
thereunder. The Preliminary Offering Memorandum, at the date thereof, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the date of this
Agreement, the Closing Date and on any Subsequent Closing Date, the Final
Offering Memorandum did not and will not (and any amendment or supplement
thereto, at the date thereof, at the Closing Date and on any Subsequent Closing
Date, will not) contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation or warranty as to information included
in or omitted from the Preliminary Offering Memorandum or the Final Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company by or on the behalf of the Initial Purchasers specifically for
inclusion therein, it being understood and agreed that the only such information
furnished by or on the behalf of the Initial Purchasers consists of the
information described as such in Section 8 hereof.

          (f)  Disclosure Package. The term "Disclosure Package" shall mean (i)
the Preliminary Offering Memorandum, as amended or supplemented at the
Applicable Time, (ii) the Final Term Sheet (as defined herein) and (iii) any
other writings that the parties expressly agree in writing to treat as part of
the Disclosure Package ("Issuer Written Information"). The Disclosure Package as
of 5:00 pm (Eastern time) on the date hereof (the "Applicable Time") will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to information included in or omitted from the Disclosure Package
in reliance upon and in conformity with written information furnished to the
Company by or on the behalf of the Initial Purchasers specifically for inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 8 hereof.

          (g)  Accuracy of Statements in the Disclosure Package and Final
Offering Memorandum. The statements (i) in the Preliminary Offering Memorandum
and the Final Offering Memorandum under the captions "Dividend Policy,"
"Description of Capital Stock," "Description of Other Indebtedness" and "U.S.
Federal Income Tax Considerations" and (ii) in Company's Annual Report on Form
10-K for the fiscal year ended March 31, 2007 under the captions
"Business-Regulation" and "Legal Proceedings" fairly summarize in all material
respects the matters therein described.

          (h)  Authorization of the Purchase Agreement. This Agreement has been
duly authorized, executed and delivered by the Company.



3

--------------------------------------------------------------------------------




          (i)  Authorization of the Indenture. The Indenture has been duly
authorized by the Company and, upon the effectiveness of the Registration
Statement, will be qualified under the Trust Indenture Act; on the Closing Date,
the Indenture will have been duly executed and delivered by the Company and,
assuming due authorization, execution and delivery thereof by the Trustee, will
constitute a legally valid and binding agreement of the Company enforceable
against the Company in accordance with its terms, except as enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles; and on the Closing Date the Indenture will conform
in all material respects to the description thereof contained in the Disclosure
Package and the Final Offering Memorandum.

          (j)  Authorization of the Notes. The Notes have been duly authorized
by the Company; when the Notes are executed, authenticated and issued in
accordance with the terms of the Indenture and delivered to and paid for by the
Initial Purchasers pursuant to this Agreement on the Closing Date or any
Subsequent Closing Date, as the case may be (assuming due authentication of the
Notes by the Trustee), such Notes will constitute legally valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles; and the Notes will
conform in all material respects to the description thereof contained in the
Disclosure Package and the Final Offering Memorandum.

          (k)  Authorization of the Conversion Shares. The Conversion Shares
have been duly authorized and reserved and, when issued upon conversion of the
Notes in accordance with the terms of the Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of such
Conversion Shares will not be subject to any preemptive or similar rights.

          (l)  Authorization of the Registration Rights Agreement. The
Registration Rights Agreement has been duly authorized, executed and delivered
by the Company.

          (m)  No Material Adverse Change. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement),
subsequent to the respective dates as of which information is given in the
Disclosure Package: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
properties, operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company and its subsidiaries, considered
as one entity (a "Material Adverse Change"); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement other than in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company other than regular quarterly dividends consistent in timing
and amount with past practice or, except for dividends paid to the Company or
other subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

          (n)  Independent Accountants. Deloitte & Touche LLP, who have
expressed their opinion with respect to the respective financial statements
(which term as used in this Agreement includes the related notes thereto) of the
Company and of D&W Food Centers, Inc. ("D&W") included in the Disclosure Package
and the Final Offering Memorandum, are independent



4

--------------------------------------------------------------------------------


registered public accountants with respect to the Company and to D&W as required
by the Securities Act and the Exchange Act and the applicable published rules
and regulations thereunder.

          (o)  Preparation of the Financial Statements. The financial statements
included in the Disclosure Package and the Final Offering Memorandum present
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the periods specified. Such
financial statements comply as to form, in all material respects, with the
applicable accounting requirements of Regulation S-X and have been prepared, in
all material respects, in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto or in the Disclosure Package and the Final Offering
Memorandum. The financial data set forth (i) in the Preliminary Offering
Memorandum and the Final Offering Memorandum under the captions "Selected
Financial Data" and (ii) in Company's Annual Report on Form 10-K for the fiscal
year ended March 31, 2007 under the caption "Selected Financial Data" present
fairly the information set forth therein on a basis consistent with that of the
audited financial statements included in the Disclosure Package and the Final
Offering Memorandum. The Company's ratios of earnings to fixed charges set forth
in the Preliminary Offering Memorandum and the Final Offering Memorandum, if
any, have been calculated in compliance with Item 503(d) of Regulation S-K under
the Securities Act. The pro forma financial statements and the related notes
thereto included in the Company's Annual Report on Form 10-K for the fiscal year
ended March 31, 2007 present fairly the information contained therein, have been
prepared, in all material respects, in accordance with the Commission's rules
and regulations and guidelines with respect to pro forma financial statements
and have been properly presented on the basis described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

          (p)  Subsidiaries. The subsidiaries listed on Annex A attached hereto
(each a "Significant Subsidiary") are the only "significant subsidiaries" of the
Company as defined by Rule 1-02 of Regulation S-X.

          (q)  Incorporation and Good Standing of the Company and its
Significant Subsidiaries. Each of the Company and its Significant Subsidiaries
has been duly incorporated (or, if not a corporation, otherwise organized) and
is validly existing as a corporation (or other legal entity) in good standing
under the laws of the jurisdiction of its incorporation (or organization) and
has corporate (or other) power and authority to own or lease, as the case may
be, and operate its properties and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum and, in the case of the
Company, to enter into and perform its obligations under this Agreement. Each of
the Company and each Significant Subsidiary is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the condition, financial or otherwise, or on the earnings,
business, properties, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (a "Material Adverse Effect"). All of the
issued and outstanding shares of capital stock of each Significant Subsidiary
that is a corporation have been duly authorized and validly issued, are fully
paid and nonassessable and are owned by the Company, directly or through
subsidiaries, free and clear of



5

--------------------------------------------------------------------------------


any security interest, mortgage, pledge, lien, encumbrance or claim except as
disclosed in the Disclosure Package and the Final Offering Memorandum. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21 to
the Company's Annual Report on Form 10-K for the fiscal year ended March 31,
2007 (excluding those subsidiaries that may be omitted from such list pursuant
to Form 10-K).

          (r)  Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Disclosure Package and the Final Offering Memorandum under the caption
"Capitalization" (other than for subsequent issuances, if any, pursuant to stock
option, stock bonus and other stock plans or arrangements described in the
Disclosure Package and the Final Offering Memorandum or upon exercise of
outstanding options, warrants or other rights described in the Disclosure
Package and the Final Offering Memorandum, as the case may be). The Common Stock
(including the Conversion Shares) conforms in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those described in
the Disclosure Package and the Final Offering Memorandum and subsequent grants
or awards of stock options and restricted stock pursuant to the plans described
in the Disclosure Package and the Final Offering Memorandum. The description of
the Company's stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, set forth in the Disclosure
Package and the Final Offering Memorandum accurately and fairly presents and
summarizes in all material respects such plans, arrangements, options and
rights.

          (s)  Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries (i) is in violation of its articles of incorporation or bylaws,
(ii) is (or, with the giving of notice or lapse of time, would be) in default
("Default") under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other agreement, obligation or instrument to which
the Company or any of its subsidiaries is a party or by which it or any of them
may be bound (including, without limitation, the Loan and Security Agreement
(the "Bank Facility") dated as of December 23, 2003, as amended, among the
Company and certain subsidiaries of the Company as Borrowers, Congress Financial
Corp. as Agent and Lender, the other Lenders from time to time thereunder, and
certain subsidiaries of the Company as Guarantors, as amended), or to which any
of the property or assets of the Company or any of its subsidiaries is subject
(each, an "Existing Instrument"), or (iii) is in violation of any statute, law,
rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except, with respect to clauses (ii) and (iii) only, for such
Defaults or violations as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

          The Company's execution, delivery and performance of the Operative
Documents and consummation of the transactions contemplated thereby, as
described in the Disclosure Package and the Final Offering Memorandum (i) have
been duly authorized by all necessary corporate action on the part of the
Company and will not result in any violation of the articles of



6

--------------------------------------------------------------------------------


incorporation or bylaws of the Company or any subsidiary, (ii) will not conflict
with or constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties.

          No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency is required for the Company's execution, delivery and performance of the
Operative Documents and consummation of the transactions contemplated thereby,
as described in the Disclosure Package and the Final Offering Memorandum, except
(i) with respect to the transactions contemplated by the Registration Rights
Agreement, as may be required under the Securities Act, the Trust Indenture Act
and the rules and regulations promulgated thereunder and (ii) such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws and from the
National Association of Securities Dealers, Inc. ("NASD").

          (t)  No Stamp or Transfer Taxes. There are no stamp or other issuance
or transfer taxes or duties or other similar fees or charges required to be paid
in connection with the execution and delivery of this Agreement or the issuance
or sale by the Company of the Notes or upon the issuance of any Conversion
Shares upon the conversion of the Notes, if any.

          (u)  No Material Actions or Proceedings. There are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company's knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries, (ii) which has as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental, employment or discrimination matters where, in
any case, (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if determined adversely, would
reasonably be expected to have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement.

          (v)  Labor Matters. No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the best of the Company's knowledge, is
threatened or imminent, and the Company is not aware of any existing, threatened
or imminent labor disturbance by the employees of any of its or its
subsidiaries' principal suppliers, contractors or customers, that would
reasonably be expected to have a Material Adverse Effect.

          (w)  Intellectual Property Rights. The Company and its subsidiaries
own, possess, license or have other rights to use all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the "Intellectual
Property") necessary for the conduct of the Company's business as a whole as now
conducted or as proposed in the Disclosure Package and the Final Offering
Memorandum to be conducted. Except as would not reasonably be expected to have a
Material Adverse Effect, (a) no party has been granted an exclusive license to
use any portion of such Intellectual Property owned by the Company; (b) to the
best of the Company's knowledge, there is no material infringement by third
parties of any such Intellectual Property owned by or exclusively licensed to
the Company; (c) there is no pending or, to the best of the Company's knowledge,
threatened action, suit,



7

--------------------------------------------------------------------------------


proceeding or claim by others challenging the Company's rights in or to any
material Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (d) there is no pending or
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim; and (e) there is
no pending or, to the best of the Company's knowledge, threatened action, suit,
proceeding or claim by others that the Company's business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others, and the Company is unaware of any other
fact that would form a reasonable basis for any such claim.

          (x)  All Necessary Permits, etc. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and each subsidiary
possess such valid and current licenses, certificates, authorizations or permits
issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct the Company's business as a whole, and neither the
Company nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit.

          (y)  Title to Properties. Except as would not reasonably be expected
to have a Material Adverse Effect, the Company and each of its subsidiaries has
good and marketable title to all the properties and assets reflected as owned in
the financial statements included in the Disclosure Package and the Final
Offering Memorandum, in each case free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except as
disclosed in the Disclosure Package or such as do not, singly or in the
aggregate, materially and adversely affect the value of such property and do
not, singly or in the aggregate, materially interfere with the use made or
proposed to be made of such property by the Company or such subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as do not result in a Material Adverse Effect and do not, singly or
in the aggregate, materially interfere with the use made or proposed to be made
of such real property, improvements, equipment or personal property by the
Company or such subsidiary.

          (z)  Tax Law Compliance. Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and each of its subsidiaries have
filed all necessary federal, state, local and foreign income and franchise tax
returns in a timely manner and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties as may be being contested in good faith and by appropriate
proceedings. Except as would not reasonably be expected to have a Material
Adverse Effect, the Company has made appropriate provisions in the financial
statements included in the Disclosure Package and the Final Offering Memorandum
in respect of all federal, state and foreign income and franchise taxes for all
current or prior periods as to which the tax liability of the Company or any of
its subsidiaries has not been finally determined.

          (aa)  Company Not an "Investment Company". The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the "Investment Company Act"). The Company is not, and after receipt
of payment for the Notes and application of the proceeds as described under "Use
of Proceeds" in the Disclosure Package and the Final Offering Memorandum will
not be, an "investment company" within the meaning of the Investment Company Act
and will conduct its business in a manner so that it will not become subject to
the Investment Company Act.



8

--------------------------------------------------------------------------------




          (bb)  Compliance with Reporting Requirements. The Company is subject
to and in full compliance with the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act.

          (cc)  Insurance. Except as would not reasonably be expected to have a
Material Adverse Effect, each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions, or are self-insured,
with policies in such amounts and with such deductibles and covering such risks
that the Company reasonably deems to be adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of terrorism or vandalism and earthquakes. Except as
would not reasonably be expected to have a Material Adverse Effect: (i) all
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; (ii) the Company and its
subsidiaries are in compliance with the terms of such policies and instruments;
(iii) there are no claims by the Company or any of its subsidiaries under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause; and (iv) neither the Company
nor any such subsidiary has been refused any insurance coverage sought or
applied for. The Company has no reason to believe that it or any subsidiary will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not have a Material Adverse Effect.

          (dd)  No Restriction on Distributions. No subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary's capital stock,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary's property or assets to the
Company or any other subsidiary of the Company, except as described in or
contemplated by the Disclosure Package and the Final Offering Memorandum.

          (ee)  No Price Stabilization or Manipulation. The Company has not
taken and will not take, directly or indirectly, any action designed to or that
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Notes.

          (ff)  Related Party Transactions. There are no material business
relationships or related party transactions involving the Company or any
subsidiary and any other person of the type required to be disclosed under Item
404 of Regulation S-X that have not been described in the Disclosure Package or
the Final Offering Memorandum.

          (gg)  No General Solicitation. None of the Company or any of its
affiliates (as defined in Rule 501(b) of Regulation D under the Securities Act
("Regulation D")), has, directly or through an agent, engaged in any form of
general solicitation or general advertising in connection with the offering of
the Notes or the Conversion Shares (as those terms are used in Regulation D)
under the Securities Act or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act; the Company has not entered into
any contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement, and the Company will not enter into
any such arrangement except for the Registration Rights Agreement and as may be
contemplated thereby.

          (hh)  No Unlawful Contributions or Other Payments. Neither the Company
nor any of its subsidiaries nor, to the knowledge of the Company, any director,
officer, agent, employee or



9

--------------------------------------------------------------------------------


affiliate of the Company or any of its subsidiaries is aware of or has taken any
action on behalf of the Company, directly or indirectly, that would result in a
violation by such persons of the FCPA, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any "foreign official" (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA. "FCPA" means the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

          (ii)  No Conflict with Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the "Money Laundering Laws") and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

          (jj)  No Conflict with OFAC Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department ("OFAC"); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

          (kk)  Compliance with Environmental Laws. Except as otherwise
disclosed in the Disclosure Package and the Final Offering Memorandum, (i)
neither the Company nor any of its subsidiaries is in violation of any federal,
state, local or foreign law, regulation, order, permit or other requirement
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including without limitation, laws
and regulations relating to emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum and petroleum products (collectively, "Materials
of Environmental Concern"), or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern (collectively, "Environmental
Laws"), which violation includes, but is not limited to, noncompliance with any
permits or other governmental authorizations required for the operation of the
business of the Company or its subsidiaries under applicable Environmental Laws,
or noncompliance with the terms and conditions thereof, nor has the Company or
any of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law,
except as would not, individually or in the aggregate, have a Material Adverse
Effect; (ii) there is no claim, action or cause of action filed with a court or
governmental authority of which the Company has received service of process or
otherwise become aware, no investigation with respect to which the Company has
received written notice,



10

--------------------------------------------------------------------------------


and no written notice has been given to the Company by any person or entity
alleging potential liability for investigatory costs, clean-up costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys' fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Company
or any of its subsidiaries, now or in the past (collectively, "Environmental
Claims"), pending or, to the best of the Company's knowledge, threatened against
the Company or any of its subsidiaries or any person or entity whose liability
for any Environmental Claim the Company or any of its subsidiaries has retained
or assumed either contractually or by operation of law, except as would not,
individually or in the aggregate, have a Material Adverse Effect; (iii) to the
best of the Company's knowledge, there are no past, present or anticipated
future actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that reasonably could result
in a violation of any Environmental Law, require expenditures to be incurred
pursuant to Environmental Law, or form the basis of a potential Environmental
Claim against the Company or any of its subsidiaries or against any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law, except as would not, individually or in the aggregate, have a Material
Adverse Effect; and (iv) neither the Company nor any of its subsidiaries is
subject to any pending or, to the best of the Company's knowledge, threatened
proceeding under Environmental Law to which a governmental authority is a party
and which is reasonably likely to result in monetary sanctions of $500,000 or
more.

          (ll)  ERISA Compliance. None of the following events has occurred or
exists except as disclosed in the Disclosure Package or as would not reasonably
be expected to have a Material Adverse Effect: (i) a failure to fulfill the
obligations, if any, under the minimum funding standards of Section 302 of the
United States Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and the regulations and published interpretations thereunder with
respect to a Plan, determined without regard to any waiver of such obligations
or extension of any amortization period; (ii) an audit or investigation by the
Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation or any other federal or state governmental agency or any
foreign regulatory agency with respect to the employment or compensation of
employees by the Company or any of its subsidiaries; or (iii) any breach of any
contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company or any of its subsidiaries. None of the following events has occurred or
is reasonably likely to occur in the current fiscal year of the Company except
as disclosed in the Disclosure Package or as would not reasonably be expected to
have a Material Adverse Effect: (i) increases in the aggregate amount of
contributions required to be made to all Plans compared to the amount of such
contributions made in the Company's most recently completed fiscal year; (ii) a
material increase in the Company's consolidated "accumulated post-retirement
benefit obligations" (within the meaning of Statement of Financial Accounting
Standards 106) compared to the amount of such obligations in the Company's most
recently completed fiscal year; or (iii) any event or condition giving rise to a
liability under Title IV of ERISA. For purposes of this paragraph, the term
"Plan" means a plan (within the meaning of Section 3(3) of ERISA) subject to
Title IV of ERISA with respect to which any member of the Company may have any
liability.

          (mm)  Sarbanes-Oxley Compliance. There is and has been no failure on
the part of the Company and any of the Company's directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith (the
"Sarbanes-Oxley Act"), including Section 402 related to loans and Sections 302
and 906 related to certifications.



11

--------------------------------------------------------------------------------




          (nn)  Internal Controls and Procedures. The Company maintains (i)
effective internal control over financial reporting as defined in Rule 13a-15
under the Exchange Act, and (ii) a system of internal accounting controls
sufficient to provide reasonable assurance that (A) transactions are executed in
accordance with management's general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (C) access to assets is permitted only in
accordance with management's general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

          (oo)  No Material Weakness in Internal Controls. Except as disclosed
in the Disclosure Package and the Final Offering Memorandum, since the end of
the Company's most recent audited fiscal year, there has been (i) no material
weakness in the Company's internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company's internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company's internal control over financial reporting.

          (pp)  Disclosure Controls. The Company and its subsidiaries maintain
an effective system of "disclosure controls and procedures" (as defined in Rule
13a-15 of the Exchange Act) that is designed to ensure that information required
to be disclosed by the Company in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission's rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company's management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

          (qq)  Lending Relationship. Except as disclosed in the Disclosure
Package and the Final Offering Memorandum, the Company (i) does not have
any material lending or other relationship with any bank or lending affiliate of
any Initial Purchaser and (ii) does not intend to use any of the proceeds from
the sale of the Notes hereunder to repay any outstanding debt owed to any
affiliate of any Initial Purchaser.

          Any certificate signed by an officer of the Company and delivered to
the Representative or to counsel for the Initial Purchasers shall be deemed to
be a representation and warranty by the Company to each Initial Purchaser as to
the matters set forth therein.

          Section 2.  Purchase, Sale and Delivery of the Notes

          (a)  The Firm Notes. The Company agrees to issue and sell to the
several Initial Purchasers the Firm Notes upon the terms herein set forth. On
the basis of the representations, warranties and agreements herein contained,
and upon the terms but subject to the conditions herein set forth, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company the
respective principal amount of Firm Notes set forth opposite their names on
Schedule A at a purchase price of 97.5% of the aggregate principal amount
thereof. The Initial Purchasers hereby advise the Company that they intend to
offer the Notes for resale at an initial price of 100% of the aggregate
principal amount thereof.

          (b)  The Closing Date. Delivery of the Firm Notes to be purchased by
the Initial Purchasers and payment therefor shall be made at the offices of
Cleary Gottlieb Steen &



12

--------------------------------------------------------------------------------


Hamilton LLP (or such other place as may be agreed to by the Company and the
Representative) at 9:00 a.m. New York City time, on May 30, 2007 or such other
time and date not later than June 13, 2007 as the Representative shall designate
by notice to the Company (the time and date of such closing are called the
"Closing Date").

          (c)  The Optional Notes; any Subsequent Closing Date. In addition, on
the basis of the representations, warranties and agreements herein contained,
and upon the terms but subject to the conditions herein set forth, the Company
hereby grants an option to the several Initial Purchasers to purchase, severally
and not jointly, up to $15,000,000 aggregate principal amount of Optional Notes
from the Company at the same price as the purchase price to be paid by the
Initial Purchasers for the Firm Notes. The option granted hereunder may be
exercised at any time and from time to time upon notice by the Representative to
the Company, which notice may be given at any time prior to the 13th day after
the Closing Date. Such notice shall set forth (i) the amount (which shall be an
integral multiple of $1,000 in aggregate principal amount) of Optional Notes as
to which the Initial Purchasers are exercising the option, (ii) the names and
denominations in which the Optional Notes are to be registered and (iii) the
time, date and place at which such Notes will be delivered (which time and date
may be simultaneous with, but not earlier than, the Closing Date; and in such
case the term "Closing Date" shall refer to the time and date of delivery of the
Firm Notes and the Optional Notes). Such time and date of delivery, if
subsequent to the Closing Date, is called a "Subsequent Closing Date" and shall
be determined by the Representative. Such date may be the same as the Closing
Date but shall not be earlier than the Closing Date and shall be prior to the
13th day after the Closing Date. If any Optional Notes are to be purchased, each
Initial Purchaser agrees, severally and not jointly, to purchase the principal
amount of Optional Notes (subject to such adjustments to eliminate fractional
amount as the Representative may determine) that bears the same proportion to
the total principal amount of Optional Notes to be purchased as the principal
amount of Firm Notes set forth on Schedule A opposite the name of such Initial
Purchaser bears to the total principal amount of Firm Notes.

          (d)  Payment for the Notes. Payment for the Notes shall be made at the
Closing Date (and, if applicable, at any Subsequent Closing Date) by wire
transfer of immediately available funds to the order of the Company.

          It is understood that the Representative has been authorized, for its
own account and the accounts of the several Initial Purchasers, to accept
delivery of and receipt for, and make payment of the purchase price for, the
Firm Notes and any Optional Notes the Initial Purchasers have agreed to
purchase. BAS, individually and not as the Representative of the Initial
Purchasers, may (but shall not be obligated to) make payment for any Notes to be
purchased by any Initial Purchaser whose funds shall not have been received by
the Representative by the Closing Date or any Subsequent Closing Date, as the
case may be, for the account of such Initial Purchaser, but any such payment
shall not relieve such Initial Purchaser from any of its obligations under this
Agreement.

          (e)  Delivery of the Notes. The Company shall deliver, or cause to be
delivered, to the Representative for the accounts of the several Initial
Purchasers the Firm Notes at the Closing Date, against receipt of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The Company shall also deliver, or cause to be delivered, to the
Representative for the accounts of the several Initial Purchasers, the Optional
Notes the Initial Purchasers have agreed to purchase at the Closing Date or any
Subsequent Closing Date, as the case may be, against receipt of a wire transfer
of immediately available funds for the amount of the purchase price therefor.
Delivery of the Notes shall be made through the facilities of The Depository
Trust Company unless the Representative shall otherwise instruct. Time shall be
of



13

--------------------------------------------------------------------------------


the essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Initial Purchasers.

          Section 3.  Covenants of the Company

          The Company covenants and agrees with each Initial Purchaser as
follows:

          (a)  Representative's Review of Proposed Amendments and Supplements.
During such period beginning on the date hereof and ending on the date of the
completion of the resale of the Notes by the Initial Purchasers (as notified by
the Initial Purchasers to the Company), prior to amending or supplementing the
Disclosure Package or the Final Offering Memorandum, the Company shall furnish
to the Representative for review a copy of each such proposed amendment or
supplement, and the Company shall not print, use or distribute such proposed
amendment or supplement to which the Representative reasonably objects.

          (b)  Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters. If, at any time prior to the completion of the resale of
the Notes by the Initial Purchasers (as notified by the Initial Purchasers to
the Company), any event or development shall occur or condition exist as a
result of which it is necessary to amend or supplement the Disclosure Package or
the Final Offering Memorandum in order that the Disclosure Package or the Final
Offering Memorandum will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made or then prevailing,
as the case may be, not misleading, or if in the opinion of the Representative
or counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Disclosure Package or the Final Offering Memorandum to comply
with law, the Company shall promptly notify the Initial Purchasers and prepare,
subject to Section 3(a) hereof, such amendment or supplement as may be necessary
to correct such untrue statement or omission.

          (c)  Copies of Disclosure Package and the Offering Memorandum. The
Company agrees to furnish to the Representative, without charge, until the
earlier of nine months after the date hereof or the completion of the resale of
the Notes by the Initial Purchasers (as notified by the Initial Purchasers to
the Company) as many copies of the materials contained in the Disclosure Package
and the Final Offering Memorandum and any amendments and supplements thereto,
and deliver them in such quantities and at such places as the Representative may
reasonably request.

          (d)  Blue Sky Compliance. The Company shall cooperate with the
Representative and counsel for the Initial Purchasers, as the Initial Purchasers
may reasonably request from time to time, to qualify or register the Notes for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Notes. The Company shall not be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Representative promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Notes for offering,
sale or trading in any jurisdiction or any initiation or, to the best of the
Company's knowledge, threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, the Company shall use commercially reasonable efforts to obtain
the withdrawal thereof at the earliest possible moment.



14

--------------------------------------------------------------------------------




          (e)  Rule 144A Information. For so long as any of the Notes are
"restricted securities" within the meaning of Rule 144(a)(3) under the
Securities Act, the Company shall provide to any holder of the Notes or to any
prospective purchaser of the Notes designated by any holder, upon request of
such holder or prospective purchaser, information required to be provided by
Rule 144A(d)(4) of the Securities Act if, at the time of such request, the
Company is not subject to the reporting requirements under Section 13 or 15(d)
of the Exchange Act.

          (f)  Compliance with Securities Law. For a period of three years from
the Closing, the Company will comply in all material respects with all
applicable securities and other laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and use all appropriate efforts to cause the
Company's directors and officers, in their capacities as such, to comply in all
material respects with such laws, rules and regulations, including, without
limitation, the provisions of the Sarbanes-Oxley Act.

          (g)  Legends. Each of the Notes will bear, to the extent applicable,
the legend contained in "Notice to Investors" in the Disclosure Package and the
Final Offering Memorandum for the time period and upon the other terms stated
therein.

          (h)  Written Information Concerning the Offering. Without the prior
written consent of the Representative, the Company will not give to any
prospective purchaser of the Notes any written information concerning the
offering of the Notes other than the Disclosure Package, the Final Offering
Memorandum or any other offering materials prepared by or with the prior consent
of the Representative, including Issuer Written Information.

          (i)  No General Solicitation. Except following the effectiveness of
the Registration Statement, the Company will not, and will cause its
subsidiaries not to, solicit any offer to buy or offer to sell the Notes by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

          (j)  No Integration. The Company will not, and will cause its
subsidiaries not to, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any "security" (as defined in the Securities Act) in a
transaction that could be integrated with the sale of the Notes in a manner that
would require the registration under the Securities Act of the Notes.

          (k)  Information to Publishers. Any information provided by the
Company to publishers of publicly available databases about the terms of the
Notes shall include a statement that the Notes have not been registered under
the Securities Act and are subject to restrictions under Rule 144A under the
Securities Act.

          (l)  DTC. The Company will cooperate with the Representative and use
commercially reasonable efforts to permit the Notes to be eligible for clearance
and settlement through The Depository Trust Company.

          (m)  Rule 144 Tolling. During the period of two years after the last
Closing Date, the Company will not, and will not permit any of its "affiliates"
(as defined in Rule 144 under the Securities Act) to, resell any of the Notes
that constitute "restricted securities" under Rule 144 that have been reacquired
by any of them, except for the Notes purchased by the Company or any of its
affiliates and resold in a transaction registered under the Securities Act.



15

--------------------------------------------------------------------------------




          (n)  Use of Proceeds. The Company shall apply the net proceeds from
the sale of the Notes in the manner described under the caption "Use of
Proceeds" in the Disclosure Package and the Final Offering Memorandum.

          (o)  Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Common Stock.

          (p)  Available Conversion Shares. The Company will reserve and keep
available at all times, free of pre-emptive rights, the full number of
Conversion Shares.

          (q)  Conversion Price. Between the date hereof and the Closing Date,
the Company will not do or authorize any act or thing that would result in an
adjustment of the conversion price.

          (r)  Company to Provide Interim Financial Statements and Other
Information. Prior to the Closing Date, the Company will furnish the Initial
Purchasers, as soon as they have been prepared by or are available to the
Company, a copy of any unaudited interim financial statements of the Company for
any period subsequent to the period covered by the most recent financial
statements appearing in the Disclosure Package and the Final Offering
Memorandum.

          (s)  Agreement Not to Offer or Sell Additional Securities. During the
period commencing on the date hereof and ending on the 90th day following the
date of the Final Offering Memorandum, the Company will not, without the prior
written consent of BAS (which consent may be withheld at the sole discretion of
BAS), directly or indirectly, sell, offer, contract or grant any option to sell,
pledge, transfer or establish an open "put equivalent position" or liquidate or
decrease a "call equivalent position" within the meaning of Rule 16a-1(h) under
the Exchange Act, or otherwise dispose of or transfer (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition of), or announce the offering of, or file any registration
statement under the Securities Act in respect of, any shares of Common Stock,
options or warrants to acquire shares of the Common Stock or securities
exchangeable or exercisable for or convertible into shares of Common Stock
(other than as contemplated by this Agreement with respect to the Notes and the
Conversion Shares); provided, however, that the Company may issue shares of its
Common Stock or options to purchase its Common Stock, or Common Stock upon
exchange for or exercise of options or warrants, pursuant to any stock option,
stock bonus or other stock plan or arrangement described in the Disclosure
Package and the Final Offering Memorandum.

          (t)  Future Reports to Stockholders. The Company will, for a period of
not less than three years after the Closing Date, make available, by timely
filing with the Commission or other reasonably prompt and appropriate means, to
its securityholders after the end of each fiscal year an annual report
(including a balance sheet and statements of income, stockholders' equity and
cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, after the end of each of the first three
quarters of each fiscal year (beginning with the fiscal quarter ending after the
date of the Offering Memorandum), will make available to its securityholders, by
timely filing with the Commission or other reasonably prompt and appropriate
means, consolidated summary financial information of the Company and its
subsidiaries for such quarter in reasonable detail.

          (u)  Future Reports to the Representative. During the period of three
years after the Closing Date the Company will furnish to the Representative at 9
West 57th Street, New York, NY 10019 (i) as soon as practicable after the end of
each fiscal year, copies of the annual report of the Company containing the
balance sheet of the Company as of the close of such fiscal year



16

--------------------------------------------------------------------------------


and statements of income, stockholders' equity and cash flows for the year then
ended and the opinion thereon of the Company's independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form
10-Q, Current Report on Form 8-K or other report filed by the Company with the
Commission, the NASD or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock.

          (v)  Investment Limitation. The Company shall not invest or otherwise
use the proceeds received by the Company from its sale of the Notes in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

          (w)  No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any securities of
the Company to facilitate the sale or resale of the Notes.

          (x)  Lock-Up Agreements. The Company will enforce all agreements
between the Company and any of its security holders to be entered into pursuant
to this Agreement that prohibit the sale, transfer, assignment, pledge or
hypothecation of any of the Company's securities. In addition, the Company will
direct the transfer agent to place stop transfer restrictions upon any such
securities of the Company that are bound by such "lock-up" agreements and held
in record name by the securityholder bound by the agreement for the duration of
the periods contemplated in such agreements.

          (y)  Final Term Sheet. The Company will prepare a final term sheet,
containing solely a description of the Notes and the offering thereof, in the
form approved by you and attached as Schedule B hereto (the "Final Term Sheet").

          Section 4.  Payment of Expenses

          The Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including without limitation (i) all
expenses incident to the issuance and delivery of the Notes (including all
printing and engraving costs), (ii) all fees and expenses of the Trustee under
the Indenture, (iii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Notes to the Initial Purchasers,
(iv) all fees and expenses of the Company's counsel, independent public or
certified public accountants and other advisors, (v) all costs and expenses
incurred in connection with the preparation, printing, shipping and distribution
of the materials contained in the Disclosure Package, including the Preliminary
Offering Memorandum, and the Final Offering Memorandum and all amendments and
supplements thereto, (vi) all filing fees, attorneys' fees and expenses incurred
by the Company or reasonably incurred by the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Notes for offer and sale under the
state securities or blue sky laws, and, if reasonably requested by the
Representative, preparing and printing a "Blue Sky Survey" or memorandum, and
any supplements thereto, advising the Initial Purchasers of such qualifications,
registrations and exemptions, (vii)  the expenses of the Company and the Initial
Purchasers in connection with the marketing and offering of the Notes, including
all transportation and other expenses incurred in connection with presentations
to prospective purchasers of the Notes, (viii) the fees and expenses associated
with



17

--------------------------------------------------------------------------------


listing the Conversion Shares on The Nasdaq Global Market and (ix) all expenses
and fees in connection with admitting the Notes for trading in the PORTAL
Market. Except as provided in this Section 4, Section 7, Section 10 and
Section 11 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

          Section 5.  Conditions of the Obligations of the Initial Purchasers

          The obligations of the several Initial Purchasers to purchase and pay
for the Notes as provided herein on the Closing Date and, with respect to the
Optional Notes, any Subsequent Closing Date, shall be subject to the accuracy of
the representations and warranties on the part of the Company set forth in
Section 1 hereof as of the date hereof and as of the Closing Date as though then
made and, with respect to the Optional Notes, as of the related Subsequent
Closing Date as though then made, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:

          (a)  Accountants' Comfort Letter. On the date hereof, the
Representative shall have received from Deloitte & Touche LLP, independent
public accountants for the Company, a letter dated the date hereof addressed to
the Initial Purchasers, the form of which is attached as Exhibit A.

          (b)  No Material Adverse Change or Rating Agency Change. For the
period from and after the date of this Agreement and prior to the Closing Date
and, with respect to the Optional Notes, any Subsequent Closing Date:

          (i)  in the judgment of the Representative there shall not have
occurred any Material Adverse Change;

          (ii)  there shall not have been any change or decrease specified in
the letter referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Disclosure Package and the Final Offering Memorandum; and

          (iii)  there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any securities of the Company or any of its
subsidiaries by any "nationally recognized statistical rating organization" as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act.

          (c)  Opinion of Sidley Austin LLP. On each of the Closing Date and any
Subsequent Closing Date, the Representative shall have received the favorable
opinion of Sidley Austin LLP, counsel for the Company, dated as of such Closing
Date, the form of which is attached as Exhibit B.

          (d)  Opinion of Warner Norcross & Judd LLP. On each of the Closing
Date and any Subsequent Closing Date, the Representative shall have received the
favorable opinion of Warner Norcross & Judd LLP, Counsel for the Company, dated
as of such Closing Date, the form of which is attached as Exhibit C.



18

--------------------------------------------------------------------------------




          (e)  Opinion of Seyfarth Shaw LLP. On each of the Closing Date and any
Subsequent Closing Date, the Representative shall have received the favorable
opinion of Seyfarth Shaw LLP, Counsel for the Company, dated as of such Closing
Date, the form of which is attached as Exhibit D.

          (f)  Opinion of Cleary Gottlieb Steen & Hamilton LLP. On each of the
Closing Date and any Subsequent Closing Date, the Representative shall have
received the favorable opinion of Cleary Gottlieb Steen & Hamilton LLP, counsel
for the Initial Purchasers, dated as of such Closing Date, in form and substance
satisfactory to, and addressed to, the Representative, with respect to the
issuance and sale of the Notes, the Disclosure Package, the Preliminary Offering
Memorandum, the Final Offering Memorandum and such other related matters as the
Representative may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

          (g)  Officers' Certificate. On each of the Closing Date and any
Subsequent Closing Date, the Representative shall have received a written
certificate executed by the Chairman of the Board, Chief Executive Officer,
President or any Executive Vice-President of the Company and the Chief Financial
Officer or Chief Accounting Officer of the Company, dated as of such Closing
Date, to the effect that the signers of such certificate have examined the
Disclosure Package, including the Preliminary Offering Memorandum, and the Final
Offering Memorandum, any amendments or supplements thereto and this Agreement,
to the effect set forth in subsection (b)(iii) of this Section 5, and further to
the effect that:

          (i)  for the period from and after the date of this Agreement and
prior to such Closing Date or such Subsequent Closing Date, as the case may be,
there has not occurred any Material Adverse Change;

          (ii)  the representations and warranties of the Company set forth in
Section 1 of this Agreement are true and correct on and as of the Closing Date
or the Subsequent Closing Date, as the case may be, with the same force and
effect as though expressly made on and as of such Closing Date or such
Subsequent Closing Date, as the case may be; and

          (iii)  the Company has complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date or such Subsequent Closing Date, as the case
may be.

          (h)  Bring-down Comfort Letter. On each of the Closing Date and any
Subsequent Closing Date, the Representative shall have received from Deloitte &
Touche LLP, independent public accountants for the Company, a letter dated such
date, in form and substance satisfactory to the Representative, to the effect
that such firm reaffirms the statements made in the letter furnished by it
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to the Closing Date or Subsequent Closing Date, as the
case may be.

          (i)  Registration Rights Agreement. The Company and the Initial
Purchasers shall have executed and delivered the Registration Rights Agreement
substantially in the form of Exhibit E hereto and the Registration Rights
Agreement shall be in full force and effect.

          (j)  Lock-Up Agreements from Officers and Directors of the Company. On
or prior to the date hereof, the Company shall have furnished to the
Representative an agreement in the form of



19

--------------------------------------------------------------------------------


Exhibit F hereto from each of Theodore C. Adornato, M. Shân Atkins, Dennis
Eidson, Alex J. DeYonker, Frank M. Gambino, Derek Jones, Frederick S.
Morganthall, II, Elizabeth A. Nickels, Timothy J. O'Donovan, David M. Staples,
Kenneth T. Stevens, Craig C. Sturken, Thomas A. Van Hall and James F. Wright,
and such agreement shall be in full force and effect on each of the Closing Date
and any Subsequent Closing Date.

          (k)  PORTAL Designation. The Notes shall have been designated
PORTAL-eligible securities in accordance with the rules and regulations of the
NASD.

          (l)  Nasdaq Global Market Listing. The Company shall use commercially
reasonable efforts to cause the Conversion Shares to be approved for listing,
subject to issuance, on the Nasdaq Global Market.

          (m)  Additional Documents. On or before each of the Closing Date and
any Subsequent Closing Date, the Representative and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Notes as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.

          If any condition specified in this Section 5 is not satisfied when and
as required to be satisfied, this Agreement may be terminated by the
Representative by notice to the Company at any time on or prior to the Closing
Date and, with respect to the Optional Notes, at any time prior to the
applicable Subsequent Closing Date, which termination shall be without liability
on the part of any party to any other party, except that Section 4, Section 7,
Section 8, Section 9 and Section 13 shall at all times be effective and shall
survive such termination.

          Section 6.  Representations, Warranties and Agreements of Initial
Purchasers

          Each of the Initial Purchasers represents and warrants that it is a
"qualified institutional buyer", as defined in Rule 144A under the Securities
Act. Each Initial Purchaser agrees with the Company that:

          (a)  it has not offered or sold, and will not offer or sell, any Notes
as part of their distribution at any time except to those it reasonably believes
to be "qualified institutional buyers" (as defined in Rule 144A under the
Securities Act);

          (b)  neither it nor any person acting on its behalf has made or will
make any offer or sale of Notes by means of any form of general solicitation or
general advertising (within the meaning of Regulation D);

          (c)  in connection with each sale pursuant to Section 6(a), it has
taken or will take reasonable steps to ensure that the purchaser of such Notes
is aware that such sale is being made in reliance on Rule 144A under the
Securities Act;

          (d)  any information provided by the Initial Purchasers to publishers
of publicly available databases about the terms of the Notes shall include a
statement that the Notes have not been registered under the Securities Act and
are subject to restrictions under Rule 144A under the Securities Act; and



20

--------------------------------------------------------------------------------




          (e)  it acknowledges that restrictions on the offer, sale and other
transfers of the Notes and the Conversion Shares issuable upon conversion
thereof are described in the Disclosure Package and the Final Offering
Memorandum.

          Section 7.  Reimbursement of Initial Purchasers' Expenses

          If this Agreement is terminated by the Representative pursuant to
Section 5, Section 10 or clause (i) of Section 11 (solely with respect to the
Company's securities), or if the sale to the Initial Purchasers of the Notes on
the Closing Date is not consummated because of any refusal, inability or failure
on the part of the Company to perform any agreement herein or to comply with any
provision hereof, the Company agrees to reimburse the Representative and the
other Initial Purchasers, severally, upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Representative and the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Notes, including but not limited to reasonable fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

          Section 8.  Indemnification

          (a)  Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its directors, officers,
employees and agents, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act or the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser, director, officer, employee, agent or controlling person may
become subject, insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Final Offering Memorandum, the Final
Term Sheet, the Company's Current Report on Form 8-K furnished to the Commission
on May 16, 2007, any Issuer Written Information or any other written information
prepared by or on behalf of, or used by, the Company in connection with the
offer or sale of the Notes (or any amendment or supplement to the foregoing), or
the omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and to reimburse each
Initial Purchaser, its officers, directors, employees, agents and each such
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by BAS) as such expenses are reasonably incurred
by such Initial Purchaser or its officers, directors, employees, agents or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the
Representative expressly for use in the Preliminary Offering Memorandum, the
Final Offering Memorandum, the Final Term Sheet, any Issuer Written Information
or any other written information prepared by or on behalf of, or used by, the
Company in connection with the offer or sale of the Notes (or any amendment or
supplement to the foregoing). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.

          (b)  Indemnification of the Company, its Directors and Officers. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, each of its



21

--------------------------------------------------------------------------------


directors, each of its officers and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Final Offering Memorandum, the Final Term Sheet, any
Issuer Written Information or any other written information prepared by or on
behalf of, or used by, the Company in connection with the offer or sale of the
Notes (or any amendment or supplement to the foregoing), or arises out of or is
based upon the omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Final Offering Memorandum, the Final Term Sheet, any Issuer
Written Information or any other written information prepared by or on behalf
of, or used by, the Company in connection with the offer or sale of the Notes
(or any amendment or supplement to the foregoing), in reliance upon and in
conformity with written information furnished to the Company by the
Representative expressly for use therein; and to reimburse the Company, or any
such director, officer or controlling person for any legal and other expense
reasonably incurred by the Company, or any such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information that the Initial Purchasers have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Final Offering Memorandum, the Final Term Sheet, any Issuer
Written Information or any other written information prepared by or on behalf
of, or used by, the Company in connection with the offer or sale of the Notes
(or any amendment or supplement to the foregoing) are the statements set forth
in Schedule C. The indemnity agreement set forth in this Section 8(b) shall be
in addition to any liabilities that each Initial Purchaser may otherwise have.

          (c)  Notifications and Other Indemnification Procedures. Promptly
after receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the failure
to so notify the indemnifying party (i) will not relieve it from liability under
paragraph (a) or (b) above unless and to the extent it did not otherwise learn
of such action and such failure results in the forfeiture by the indemnifying
party of substantial rights and defenses and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any indemnified party
other than the indemnification obligation provided in paragraph (a) or (b)
above. In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it shall elect, jointly with all other indemnifying parties similarly
notified, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it or other indemnified parties
that are different from or additional to those available to the indemnifying
party, the indemnified party or parties shall have the right to select separate
counsel to assume such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the



22

--------------------------------------------------------------------------------


indemnifying party to such indemnified party of such indemnifying party's
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel for all indemnified parties (other than local counsel),
reasonably approved by the indemnifying party (or by BAS in the case of
Section 8(b)), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

          (d)  Settlements. The indemnifying party under this Section 8 shall
not be liable for any settlement of any proceeding effected without its written
consent, which shall not be withheld unreasonably, but if settled with such
consent or if there is a final judgment, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

          Section 9.  Contribution

          If the indemnification provided for in Section 8 is for any reason
unavailable to or otherwise insufficient to hold harmless an indemnified party
in respect of any losses, claims, damages, liabilities or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
paid or payable by such indemnified party, as incurred, as a result of any
losses, claims, damages, liabilities or expenses referred to therein (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Notes pursuant to this Agreement or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Notes pursuant to this Agreement shall be
deemed to be in the same respective proportions as the



23

--------------------------------------------------------------------------------


total net proceeds from the offering of the Notes pursuant to this Agreement
(before deducting expenses) received by the Company, and the total discount
received by the Initial Purchasers bear to the aggregate initial offering price
of the Notes. The relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Initial
Purchasers, on the other hand, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

          The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 8(c), any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

          The Company and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 9 were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 9.

          Notwithstanding the provisions of this Section 9, no Initial Purchaser
shall be required to contribute any amount in excess of the purchase discount
received by such Initial Purchaser in connection with the Notes purchased by it
hereunder. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers' obligations to contribute pursuant to this Section 9 are several,
and not joint, in proportion to their respective commitments as set forth
opposite their names in Schedule A. For purposes of this Section 9, each
director, officer, employee and agent of an Initial Purchaser and each person,
if any, who controls an Initial Purchaser within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company, each officer of the
Company, and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

          Section 10.  Default of One or More of the Several Initial Purchasers

          If, on the Closing Date or any Subsequent Closing Date, as the case
may be, any one or more of the several Initial Purchasers shall fail or refuse
to purchase Notes that it or they have agreed to purchase hereunder on such
date, and the aggregate principal amount of Notes which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate principal amount of the Notes to be purchased on
such date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the principal amount of Firm Notes set forth opposite their
respective names on Schedule A bears to the aggregate principal amount of Firm
Notes set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as may be specified by the
Representative with the consent of the non-defaulting Initial Purchasers, to
purchase the Notes which such defaulting Initial Purchaser or Initial Purchasers
agreed but failed or refused to purchase on such date. If, on the Closing Date
or any Subsequent Closing Date, as the case may be, any one or more of the
Initial Purchasers shall fail or refuse to purchase Notes and the aggregate
principal amount of Notes with respect to which such default occurs exceeds 10%
of the aggregate principal amount of Notes to be purchased on such date, and
arrangements satisfactory to the Representative and the Company for the purchase
of such Notes are not made within 48 hours after such default, this



24

--------------------------------------------------------------------------------


Agreement shall terminate without liability of any party (other than a
defaulting Initial Purchaser) to any other party except that the provisions of
Section 4, Section 7, Section 8 and Section 9 shall at all times be effective
and shall survive such termination. In any such case either the Representative
or the Company shall have the right to postpone the Closing Date or any
Subsequent Closing Date, as the case may be, but in no event for longer than
seven days in order that the required changes, if any, to the Final Offering
Memorandum or any other documents or arrangements may be effected.

          As used in this Agreement, the term "Initial Purchaser" shall be
deemed to include any person substituted for a defaulting Initial Purchaser
under this Section 10. Any action taken under this Section 10 shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

          Section 11.  Termination of this Agreement

          On or prior to the Closing Date this Agreement may be terminated by
the Representative by notice given to the Company if at any time (i) trading or
quotation in any of the Company's securities shall have been suspended or
limited by the Commission or by the Nasdaq Global Market, or trading in
securities generally on either the New York Stock Exchange or the Nasdaq Global
Market shall have been suspended or limited, or minimum or maximum prices shall
have been generally established by the Commission or the NASD on either such
stock exchange; (ii) a general banking moratorium shall have been declared by
any federal or New York authority or a material disruption in commercial banking
or securities settlement or clearance services in the United States has
occurred; or (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States' or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to market the Notes in the manner and on the terms described in the Disclosure
Package and the Final Offering Memorandum or to enforce contracts for the sale
of securities. Any termination pursuant to this Section 11 shall be without
liability on the part of (a) the Company to any Initial Purchaser, except that
the Company shall be obligated to reimburse the expenses of the Representative
and the Initial Purchasers pursuant to Sections 4 and 7 hereof or (b) any
Initial Purchaser to the Company.

          Section 12.  No Advisory or Fiduciary Responsibility

          The Company acknowledges and agrees that: (i) the purchase and sale of
the Notes pursuant to this Agreement, including the determination of the
offering price of the Notes and any related discounts and commissions, is an
arm's-length commercial transaction between the Company, on the one hand, and
the several Initial Purchasers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary of the Company or
its affiliates, stockholders, creditors or employees or any other party; (iii)
no Initial Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company on other
matters) and no Initial Purchaser has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this



25

--------------------------------------------------------------------------------


Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

          This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the several Initial Purchasers with
respect to any breach or alleged breach of agency or fiduciary duty.

          Section 13.  Representations and Indemnities to Survive Delivery

          The respective indemnities, contribution, agreements, representations,
warranties and other statements of the Company, of its officers and of the
several Initial Purchasers set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation, or statement as to the result hereof, made by or on behalf of any
Initial Purchaser or the Company or any of its or their partners, officers,
directors, employees, agents or any controlling person, as the case may be, (ii)
acceptance of the Notes and payment for them hereunder or (iii) any termination
of this Agreement.

          Section 14.  Notices

          All communications hereunder shall be in writing and shall be mailed,
hand delivered or telecopied and confirmed, or sent by air courier that
guarantees overnight delivery, to the parties hereto as follows:

 

If to the Representative:

 

 

 

 

 

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Facsimile:  212-933-2217
Attention:  Syndicate Department

 

 

 

 

with a copy to:

 

 

 

 

 

Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Attention:  Equity Capital Markets Legal




26

--------------------------------------------------------------------------------




 

If to the Company:

 

 

 

 

 

Spartan Stores, Inc.
850 - 76th Street, SW
Grand Rapids, Michigan 49518
Facsimile:  616-878-8287
Attention:  Alex J. DeYonker, Executive Vice President, General Counsel and
Secretary

 

 

 

 

with a copy to:

 

 

 

 

 

Warner Norcross & Judd LLP
900 Fifth Third Center
111 Lyon Street, N.W.
Grand Rapids, Michigan 49503-2487
Facsimile:  616-222-2752
Attention:  Gordon R. Lewis

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

          Section 15.  Successors

          This Agreement will inure to the benefit of and be binding upon the
parties hereto, including any substitute Initial Purchasers pursuant to
Section 10 hereof, and to the benefit of the employees, officers and directors
and controlling persons referred to in Section 8 and Section 9, and in each case
their respective successors. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this Section
15, any legal or equitable right, remedy, or claim under or in respect of this
Agreement or any provision contained herein. The term "successors" shall not
include any purchaser of the Notes as such from any of the Initial Purchasers
merely by reason of such purchase.

          Section 16.  Partial Unenforceability

          The invalidity or unenforceability of any Section, paragraph or
provision of this Agreement shall not affect the validity or enforceability of
any other Section, paragraph or provision hereof. If any Section, paragraph or
provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

          Section 17.  Governing Law

          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

          Section 18.  General Provisions

          This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures



27

--------------------------------------------------------------------------------


thereto and hereto were upon the same instrument. This Agreement may not be
amended or modified unless in writing by all of the parties hereto. The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.



























28

--------------------------------------------------------------------------------




          If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to the Company the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.

 

Very truly yours,

 

 

 

SPARTAN STORES, INC.

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:



          The foregoing Purchase Agreement is hereby confirmed and accepted by
the Representative as of the date first above written.



BANC OF AMERICA SECURITIES LLC
Acting as representative of the
several Initial Purchasers named in
the attached Schedule A.

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 




BEAR, STEARNS & CO. INC.
Acting as representative of the
several Initial Purchasers named in
the attached Schedule A.

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 





29

--------------------------------------------------------------------------------
